                                                       Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 1 of 16



                                                      David F. Beach, Bar No. 127135
                                                 1    Scott A. Lewis, Bar No. 149094
                                                      PERRY, JOHNSON, ANDERSON,
                                                 2    MILLER & MOSKOWITZ, LLP
                                                 3    438 1st Street, 4th Floor
                                                      Santa Rosa, California 95401
                                                 4    Telephone: (707) 525-8800
                                                      Facsimile: (707) 545-8242
                                                 5
                                                      Attorneys for Defendants
                                                 6    CITY OF ROHNERT PARK, JACY
                                                      TATUM, DAVID RODRIGUEZ,
                                                 7    MATTHEW SNODGRASS
                                                 8
                                                 9                              UNITED STATES DISTRICT COURT
                                                10                           NORTHERN DISTRICT OF CALIFORNIA
                                                11                         SAN FRANCISCO DIVISION
                                                      RAUL BARAJAS and ELVA            Case No. 3:14-cv-05157 MEJ
                                                12
PERRY, JOHNSON, ANDERSON,




                                                      BARAJAS,
                       MILLER & MOSKOWITZ LLP




                                                                                       DEFENDANTS’ OPPOSITION TO
                                                13                                     PLAINTIFFS’ MOTION FOR
                                                               Plaintiffs,
                                                14                                     INJUNCTION
                                                          v.
                                                15
                                                      CITY OF ROHNERT PARK, a
                                                16    municipal corporation; and JACY
                                                      TATUM, DAVID RODRIGUEZ and
                                                17    MATTHEW SNODGRASS, officers
                                                      with the City of Rohnert Park Police
                                                18    Department,
                                                19                   Defendants.
                                                20                                                   /

                                                21                                        I.      INTRODUCTION
                                                22          Plaintiffs are seeking permanent injunctive relief asking the Court to interfere with
                                                23   Rohnert Park’s system of probation supervision without any evidence that this case is anything
                                                24   more than an isolated incident. There is no evidence of past injuries (custom or practice), no
                                                25   evidence of present injuries (a compensated plaintiff renders the subject as to them moot) and
                                                26   no proof of future injuries. Plaintiffs’ hypothetical questions do not support injunctive relief.
                                                27          Further, Plaintiffs’ motion for injunctive relief fails to demonstrate key requirements for
                                                28
                                                                                                         1
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION        Case No. 3:14-cv-05157 MEJ
                                                       Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 2 of 16




                                                 1   such relief as well as the failure to support their request with evidence adduced at trial.

                                                 2            This matter represents a singular incident where money damages is adequate.

                                                 3      II.      STANDARD REQUIREMENTS FOR OBTAINING INJUNCTIVE RELIEF

                                                 4            Respectfully, Plaintiffs’ odd request for injunctive relief fails to cite, argue and support

                                                 5   the requirements for such relief. Instead, Plaintiffs appear to take the position, by simply listing

                                                 6   their requests, that damages equals relief. However, permanent injunctive relief is an

                                                 7   “extraordinary remedy, never awarded as of right.” Winter v. Natural Res. Defense Council (

                                                 8   9th Cir. 2008) 555 U.S. 7, 24. “Under ‘well-established principles of equity,’ a plaintiff seeking

                                                 9   permanent injunctive relief must satisfy a four -factor test by showing: (1) that it has suffered an

                                                10   irreparable injury; (2) that remedies available at law, such as monetary damages, are inadequate

                                                11   to compensate for that injury; (3) that, considering the balance of hardships between the plaintiff

                                                12   and defendant, a remedy in equity is warranted; and (4) that the public interest would not be
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   disserved by a permanent injunction.” Cottonwood Envtl. Law Ctr. v. U.S. Forest Serv. (9th Cir.

                                                14   2015) 789 F.3d 1075, 1088.

                                                15            The United States Supreme Court informs us that to obtain an injunction, Plaintiffs must

                                                16   demonstrate either present continuing injury or the likelihood of future injury. City of Los

                                                17   Angeles v. Lyons (9th Cir. 1983), 461 U.S. 95.

                                                18            Plaintiffs have not met this burden. The instant judgment represents the culmination of

                                                19   three years of litigation. During that time, Plaintiffs had every opportunity in the world to assess

                                                20   whether or not there were previous 4th Amendment injuries of this nature, or whether since the

                                                21   2014 search, there were continuing injuries. Plaintiffs have presented no evidence in their

                                                22   Request to suggest that the case at bar is nothing more than an isolated incident. In fact,

                                                23   Defendants testified to hundreds of examples of probation searches including participating in

                                                24   searches of allied agencies for many years. There is not a single example of improper conduct.

                                                25   Minimal monetary damages have been awarded. Thus, there is no “irreparable injury” because

                                                26   Plaintiffs have been adequately compensated.

                                                27
                                                28
                                                                                                        2
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION         Case No. 3:14-cv-05157 MEJ
                                                       Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 3 of 16




                                                 1      III.      OVERVIEW OF PLAINTIFFS’ REQUEST FOR INJUNCTIVE RELIEF

                                                 2             Plaintiffs appear to be seeking injunctive relief from the Court based on seven conceptual

                                                 3   areas. Listed and treated in order as they appear in the moving papers, the requests seems to be

                                                 4   (1) Banning probation searches; (2) Entering through the rear door before tenants have an

                                                 5   opportunity to comply; (3) Searching every room; (4) Detaining all occupants; (5) Performing

                                                 6   probation searches when no one is home; (6) Ordering a policy; and (7) Ordering training

                                                 7   (though not numbered).

                                                 8             As a threshold issue, Plaintiffs superficial presentation of past and future conduct does

                                                 9   not support injunctive relief. For example, at page two of Plaintiffs’ brief, Counsel asks Sergeant

                                                10   Justice a hypothetical question about whether or not a person can be searched based on a

                                                11   probation condition. This is not evidence of past injuries nor evidence of future injuries. It is

                                                12   simply a hypothetical question.
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13             Similarly, Plaintiffs ask Officer Rodriquez whether he should consider whether consent

                                                14   is a factor in entering a home and doing a probation search, or whether they have been accused

                                                15   of having a committed a new crime. (Plaintiffs’ Brief p. 3).

                                                16             These hypothetical questions and attendant answers are not evidence to support

                                                17   injunctive relief. There is not a single shred of evidence after three years of litigation that

                                                18   Defendants are engaged in any pattern, practice, custom or otherwise of improper police

                                                19   conduct.

                                                20             They have not shown a single act of illegal conduct, improper conduct or even a series

                                                21   of complaints at any level.

                                                22                               IV.     THE FACTS ADDUCED AT TRIAL

                                                23             Before the Court exercises the awesome power of injunction, Defendants asks the Court

                                                24   to keep in mind several important evidentiary milestones. First, Plaintiff Elva Barajas has

                                                25   testified that the Defendant Officers were polite, professional and apologetic. (Trial Transcript

                                                26   (“TT”) 427:7-17.) Second, Officer Tatum testified that he believed Edgar Perez had violated his

                                                27   probation by dealing drugs. (TT 259:1-3.) Third, the search was conducted in according with

                                                28
                                                                                                        3
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION         Case No. 3:14-cv-05157 MEJ
                                                          Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 4 of 16



                                                     1
                                                 1       the search condition (time of day). Fourth, the Officers knocked at the door and were polite.

                                                 2   Fifth, no one was injured, handcuffed or treated unfairly. The evidence adduced at trial, on its

                                                 3   worst day, can be reduced to two potential areas that the jury found unreasonable: Tatum’s

                                                 4   entering moments too early (Plaintiffs’ clearly refused admittance with a locked door) and

                                                 5   searching the whole house (Edgar Perez could have been hiding anywhere).

                                                 6             And, akin to the failed harassment claim, Officer Tatum testified that he had identified

                                                 7   two people in Rohnert Park for compliance searches. As to Edgar Perez, Tatum testified that

                                                 8   Edgar Perez was suspected of dealing narcotics and possessing a weapon. (TT 259:1-3; 260:7-

                                                 9   17.) Without special interrogatories to the jury, and, without other evidence, this is reasonable

                                                10   suspicion that Perez was committing a crime and violating the terms of his probation.

                                                11             Officer Tatum, Rodriquez and Snodgrass went to the home at a reasonable hour.

                                                12   Snodgrass and Rodriquez spoke to Mr. Barajas. He refused to allow them entry based on his
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   requirement that the police “show him papers.” (TT 191:18-22; 149:11-23.)

                                                14             From a legal standpoint, debating the need for a search warrant is tantamount to refusing

                                                15   entry.

                                                16             Tatum testified as follows regarding the entry:

                                                17
                                                                       Q. …did you have an understanding that Officer Rodriguez
                                                18                     had walked up to the front of the door?
                                                                       A. I did, yes, sir.
                                                19                     Q. And you had an understanding that his role was to contact
                                                                       the people inside, correct?
                                                20                     A. Yes, it was.
                                                                       Q. And was it your understanding that he had made contact
                                                21
                                                                       with those people?
                                                22                     A. Yes.
                                                                       Q. And at that point did you enter the home?
                                                23                     A. I did. Yes, sir.
                                                                       Q. When I say "home," I want to be specific about where you
                                                24                     were with regards to the fence and what point did you hear the
                                                                       -- you had that understanding that he had made contact with the
                                                25
                                                                       family. Do you remember exactly where you were?
                                                26                     A. I was to the left of the front door at the gate. I could

                                                27
                                                     1
                                                      Copies of all trial transcript excerpts cited herein are attached to Scott Lewis’ Declaration as
                                                28   Exhibit A.
                                                                                                        4
                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION     Case No. 3:14-cv-05157 MEJ
                                                       Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 5 of 16



                                                                    see through the gate a little bit and I could hear Officer
                                                 1                  Rodriguez talking. And then as I said, I heard Matt say, We're
                                                 2                  out with somebody. Or, We're out with somebody at the front.
                                                                    And that's when I said, Copy, entering through the back.
                                                 3                  (TT 256:11-257:5.)

                                                 4          As the jury instructions indicate, Officers may enter through other locations, when knock

                                                 5   and notice is accomplished at one location. Knock and notice was clearly accomplished

                                                 6   according to Tatum’s testimony.

                                                 7          As to Officers Rodriquez and Snodgrass, Plaintiffs allowed the Officers to enter and they

                                                 8   conducted a search for Edgar Perez. From a legal and commonsensical perspective, Perez had

                                                 9   plenty of time to run and hide in a closet. The Court may recall that the uncontroverted evidence

                                                10   showed that Perez’ vehicle was outside the home. (TT 187:9-188:9; 262:4-10.) Further, officers

                                                11   are allowed to conduct a protective sweep of the house to protect themselves from assault. (TT

                                                12   200:8-12.)
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13      (1) Banning Probation Searches

                                                14          Before the Court can enjoin a police practice and invoke the awesome power of federal

                                                15   law, Plaintiffs must establish with greater clarity exactly what they are seeking. For example,

                                                16   are Plaintiffs asking the Court to ban probation searches for the City of Rohnert Park or are they

                                                17   seeking an injunction against probation compliance searches? The uncontradicted evidence

                                                18   shows that the City participates in probation compliance searches with as many as thirteen

                                                19   agencies including three federal agencies.

                                                20                  Officer Rodriguez Testimony:
                                                21                  Q. And when you were in Rohnert Park, did you participate in
                                                22                  searches there?
                                                                    A. Yes.
                                                23                  Q. And did you participate in residential searches?
                                                                    A. Yes.
                                                24                  Q. With regards to your training back in the academy days
                                                                    going forward to Rohnert Park, was it the same type of search
                                                25
                                                                    techniques practiced in the academy as well as Rohnert Park?
                                                26                  A. Yes.
                                                                    Q. In regards to those same training techniques, did you ever
                                                27                  have occasion to work with other agencies other than Rohnert
                                                                    Park?
                                                28
                                                                                                       5
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION      Case No. 3:14-cv-05157 MEJ
                                                      Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 6 of 16



                                                                   A. Yes.
                                                 1                 Q. Can you tell us those agencies?
                                                 2                 A. So when I got to Rohnert Park, after about eight months I
                                                                   was assigned to our Special Enforcement Unit. And it was a
                                                 3                 four-man unit. Our job was to target career criminals and gang
                                                                   members and drug dealers and do investigations that patrol
                                                 4                 didn't have the time to do. So we didn't have to go to calls.
                                                                   So we would pick up investigations from them or start our own.
                                                 5                 So in that capacity, we worked with every agency in the
                                                 6                 county. We even worked with Marin County law enforcement and
                                                                   conducted search warrants and probation searches and parole
                                                 7                 searches.
                                                                   Q. And so were the techniques you practiced with those
                                                 8                 agencies in engaging residential searches the same as you
                                                                   learned in the police academy?
                                                 9
                                                                   Did you have occasion to search with other
                                                10                 agencies using the same techniques?
                                                                   A. Yes.
                                                11                 Q. And when you did those searches with other agencies, do
                                                                   you remember the names of those agencies specifically?
                                                12
PERRY, JOHNSON, ANDERSON,




                                                                   A. Yes.
                       MILLER & MOSKOWITZ LLP




                                                                   Q. Can you tell us what those were?
                                                13
                                                                   A. Sonoma County Sheriff's Department, Santa Rosa Police
                                                14                 Department, Sonoma County probation department, state parole,
                                                                   California Highway Patrol, Sebastopol police, Petaluma Police
                                                15                 Department, Cloverdale Police Department. County multi-agency
                                                                   gang task force. The County's major crime task force. The
                                                16                 ATF, alcohol tobacco and firearms. The FBI. The DEA, the Drug
                                                17                 Enforcement Agency.
                                                                   Q. Okay. So when we have discussed with the other officers
                                                18                 so far the concept of the contact officer, was that the same as
                                                                   you experienced with all these other agencies?
                                                19                 A. Yes.
                                                                   (TT 162:5-164:75.)
                                                20
                                                                   Sergeant Justice Testimony:
                                                21
                                                22                 Q. Now, you've participated in probation searches with other
                                                                   organizations, is that correct?
                                                23                 A. Yes.
                                                                   Q. And it's the same type of tactical process for the other
                                                24                 agencies that you've personally experienced and participated
                                                                   in?
                                                25                 Yes. I have multiple times.
                                                26                 Q. Can you tell us the agencies that you've participated in
                                                                   these type of search tactics that you've seen and participated
                                                27                 with them?
                                                                   A. Starting with the probation department, Sonoma County
                                                28
                                                                                                      6
                                                     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION     Case No. 3:14-cv-05157 MEJ
                                                       Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 7 of 16



                                                                    Probation Department, Santa Rosa Police Department, Sonoma
                                                 1                  County Sheriff's Department, Petaluma Police Department,
                                                 2                  Sebastopol Police Department, Cloverdale Police Department.
                                                                    Pretty much every agency within the county.
                                                 3                  Q. Have you ever done it with national agencies?
                                                                    A. Yes. With FBI, U.S. Marshals.
                                                 4                  Q. The same type of tactical approach?
                                                                    A. Yes.
                                                 5                  (TT 543:6-544:3.)
                                                 6          Under the third prong of the test for an equitable remedy, the Court must balance the
                                                 7   respective harms between Plaintiffs and Defendant. Defendant Rohnert Park is not just simply
                                                 8   a governmental entity. Plaintiffs obscure request impacts basic public safety. Besides the lack
                                                 9   of clarity, Plaintiffs seem to be asking the Court to institute what is called a “trigger” for a
                                                10   probation search. A trigger is an event or crime committed by the probationer that results in a
                                                11   probation search. Plaintiffs truncated briefing and the lack of continuing injury, suggests that
                                                12
PERRY, JOHNSON, ANDERSON,




                                                     establishing a new rule of law for Rohnert Park and a different search rule for the potential 13
                       MILLER & MOSKOWITZ LLP




                                                13   other agencies visiting the City’s criminals would be a reckless use of the Court’s power.
                                                14          From the two-page briefing, it is unclear whether Plaintiffs are advocating for an order
                                                15   regarding misdemeanants or felons? Are Plaintiffs seeking an order that Rohnert Park establish
                                                16   a trigger in the form of reasonable suspicion or probable cause for probation searches while other
                                                17   supportive agencies are not required to have suspicion of some form?
                                                18          From an evidentiary perspective, Plaintiffs proffered evidence does not support the
                                                19   justiciability test (likelihood of recurrence). For example, Plaintiffs questions and testimony at
                                                20   trial simply asked prospective hypotheticals. Other than this one event, there is no other evidence
                                                21   of any other violations of Rohnert Park’s probation search practices—no lawsuits or even
                                                22   complaints. Indeed, the Plaintiffs’ home has been searched once and, because they are not
                                                23   probationers, they are not likely to get searched again.
                                                24          From a practical perspective, there is no evidentiary basis established on how the Court
                                                25   would implement an order where the request is so vague. If allied agencies ask Rohnert Park for
                                                26   assistance during probation sweeps, is Rohnert Park allowed to do so? Must they query whether
                                                27   a probation trigger has been established? Must they demur from participating at all and therefore
                                                28
                                                                                                       7
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION       Case No. 3:14-cv-05157 MEJ
                                                       Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 8 of 16




                                                 1   risk the lives of the Officers who have asked them for help?

                                                 2          In summary, Plaintiffs’ request for injunctive relief is far too vague for the relief they are

                                                 3   seeking.

                                                 4   (2) Entering through the rear door before tenants have an opportunity to comply.

                                                 5          Plaintiffs next seek an order which appears to bar Officers of the Rohnert Park Public

                                                 6   Safety Department from entering any home before “tenants” have an opportunity to comply.

                                                 7          This one-page request is misleading because Officers have the ability to enter a home

                                                 8   during probation searches for a variety of reasons that have nothing to do with being “refused

                                                 9   admittance.”

                                                10          The correct law, known as the “knock and announce” statutes and the methodology to

                                                11   interpret the legality of the police action is California Penal Code Section 844 and 18 U.S.C. §

                                                12   3109. Penal Code Section 844 states as follows:
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13                  To make an arrest, a private person, if the offense is a felony, and in
                                                14                  all cases a peace officer, may break open the door or window of the
                                                                    house in which the person to be arrested is, or in which they have
                                                15                  reasonable grounds for believing the person to be, after having
                                                                    demanded admittance and explained the purpose for which
                                                16                  admittance is desired.
                                                17          There is nothing in California law which requires the police to give an occupant “an
                                                18   opportunity to comply.” (the vagueness of Plaintiffs’ Section 2 request notwithstanding).
                                                19          Importantly, Plaintiffs abbreviated request does not articulate a precise definition nor is
                                                20   it supported by case law that would help this Court and, indeed, this opposition, on exactly what
                                                21   Plaintiffs are asking the Court to do or what the City could potentially comply with. The case at
                                                22   bar is a specific example. It is undisputed that Officers knocked on the door. (TT 108:14-15;
                                                23   123:3-5.) It is undisputed that Officers explained first, the reason they were at the door, i.e. a
                                                24   probation search. (TT 108:14-20; 191:18-22.) It is also undisputed that Plaintiffs failed to open
                                                25   the door and allow the search (hence the polite conversation that ensued). (TT 149:11-23.) Thus,
                                                26   Officers, including Tatum, followed California law.
                                                27          Federal law has a slightly different requirement. 18 U.S.C.A. 3109 explains that, “the
                                                28
                                                                                                       8
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION        Case No. 3:14-cv-05157 MEJ
                                                       Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 9 of 16




                                                 1   officer may break open any outer or inner door or window of a house, or any part of a house, or

                                                 2   anything therein, to execute a search warrant, if, after notice of his authority and purpose, he is

                                                 3   refused admittance or when necessary to liberate himself or a person aiding him in the execution

                                                 4   of the warrant.”

                                                 5          The correct inquiry under federal law is whether (1) Defendants knocked and explained

                                                 6   their purpose and (2) Plaintiffs “refused admittance.”

                                                 7          “Refused admittance” in the Ninth Circuit is defined as follows:

                                                 8                  “In sum, both the case law and analysis of the policy bases of the
                                                 9                  rule of announcement support the following standards regarding
                                                                    “refusal of admittance” once a proper section 3109 announcement
                                                10                  has been made: entry is permissible simultaneously with or shortly
                                                                    after announcement if there is a likelihood that the occupants will
                                                11                  attempt to escape, resist, destroy evidence, or harm someone within
                                                                    and if a nonforcible entry is possible; more specific inferences of
                                                12
PERRY, JOHNSON, ANDERSON,




                                                                    exigency are necessary if entry may be obtained only by the physical
                       MILLER & MOSKOWITZ LLP




                                                13                  destruction of property; an explicit refusal of admittance or lapse of
                                                                    a significant amount of time is necessary if the officers have no facts
                                                14                  indicating exigency.”
                                                                    U.S. v. Bustamante-Gamez (9th Cir. 1973) 488 F.2d 4, 12.
                                                15
                                                            There is no doubt officers satisfied the first requirement. They knocked and talked. (TT
                                                16
                                                     108:14-20; 123:3-5; 191:18-22.) They explained to them why they were there.
                                                17
                                                            However, a homeowner has no right to prevent officers armed with a warrant or proper
                                                18
                                                     grounds to make a warrantless entry from entering his house; at most, the “refusal of admittance”
                                                19
                                                     requirement of this section gives the homeowner a few moments to decide whether or not he
                                                20
                                                     will open the door himself. Bustamante-Gamez, supra, 488 F.2d at 11.
                                                21
                                                            It is plain that Raul Barajas did not allow police entry. Instead, he sought to debate the
                                                22
                                                     officers on the quantum of paperwork that had to be produced before he unlocked the outer door.
                                                23
                                                     The refusal to allow the police entry does not contemplate a debate at the front door.
                                                24
                                                            Jacy Tatum testified:
                                                25
                                                                    A. I was to the left of the front door at the gate. I could
                                                26
                                                                    see through the gate a little bit and I could hear Officer
                                                27                  Rodriguez talking. And then as I said, I heard Matt say, We're
                                                                    out with somebody. Or, We're out with somebody at the front.
                                                28
                                                                                                       9
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION       Case No. 3:14-cv-05157 MEJ
                                                      Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 10 of 16



                                                                    And that's when I said, Copy, entering through the back.
                                                 1                  (TT 256:11-257:5.)
                                                 2
                                                 3                  Q. At what point did you hear people talking?
                                                                    A. At some point when I was in the converted living space.
                                                 4                  That's why I did a quick search. Continued to hear my partners
                                                                    talking up front, which meant -- I couldn't hear what they were
                                                 5                  saying, but I knew they were in contact with somebody up at the
                                                 6                  door.
                                                                    (TT 240:3-8.)
                                                 7
                                                 8          Hearing Officers at the front door who have accomplished knock and notice allows

                                                 9   Tatum to enter under California law.

                                                10          Under federal law, Plaintiffs must be refusing admittance. There is no doubt that Raul

                                                11   Barajas was refusing admittance. His daughter testified that she told her father to let the officers

                                                12   in because Tatum was already inside. (TT 322:9-16.)
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13          Under the circumstances and in accord with the testimony, the “unreasonable act” the

                                                14   jury could have considered was that Tatum didn’t “hear” the refusal.

                                                15          It is important to note that Tatum was part of a three-person team who Elva Barajas

                                                16   testified was professional, polite and, specifically as to Tatum—apologetic.

                                                17          Similar to Plaintiffs’ first request vaguely arguing to ban probation searches, the Court

                                                18   would presumably have to order Rohnert Park Officers to wait for “refusal of admittance” before

                                                19   entering. In other words, carve out a specific exception to the knock and announce statutes in an

                                                20   area where Officers are exposed to the most danger and ask them to wait longer.

                                                21                  Officer Rodriguez Testimony:
                                                22
                                                                    So one of the most dangerous parts about entering
                                                23                  anybody's residence is the time stuck in front of the front
                                                                    door. And police training we just call that the fatal funnel.
                                                24                  It just means you're stuck like in a funnel. So everybody on
                                                                    the inside of the funnel has the advantage on you. You can't
                                                25                  see around either side of the doorway. So that's very
                                                                    dangerous. Like, we train not to -- don't stand there very
                                                26
                                                                    long.
                                                27                  (TT 196:9-16.)

                                                28   (3) Searching every room
                                                                                                      10
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION        Case No. 3:14-cv-05157 MEJ
                                                      Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 11 of 16




                                                 1          Plaintiffs third request appears to ask the Court to ban or restrict Officers from searching

                                                 2   every room. Defendants object to Plaintiffs’ cherry-picked evidence. According to Officers

                                                 3   Rodriquez and Snodgrass, they were not searching every room indiscriminately, they were

                                                 4   searching every room for Edgar Perez. The search of a home for a probationer subject to search

                                                 5   comes in two forms. The first form is a body size search for the subject of the search based on

                                                 6   where he could go and hide. In the time that Plaintiffs and Defendants debated the right to enter,

                                                 7   Edgar Perez could have gone anywhere in the home. The Court should recall the undisputed

                                                 8   evidence that Edgar Perez’ car was outside of the home that day. (TT 187:9-188:9; 262:4-10.)

                                                 9   Further, Plaintiffs agree that Edgar Perez lives at the home. (TT 368:8-11; 443:20-23.)

                                                10          Second, Officers may conduct what is called a “protective sweep” of a home during a

                                                11   probation search. “A ‘protective sweep’ is a quick and limited search of premises, incident to an

                                                12   arrest and conducted to protect the safety of police officers or others. It is narrowly confined to
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   a cursory visual inspection of those places in which a person might be hiding.” Maryland v.

                                                14   Buie, 494 U.S. 325 (1990), 494 U.S. 325, 327. A protective sweep is permitted if the searching

                                                15   officer “possesse[d] a reasonable belief based on ‘specific and articulable facts which, taken

                                                16   together with the rational inferences from those facts, reasonably warrant[ed]’ the officer in

                                                17   believing ... that the area swept harbored an individual posing a danger to the officer or others.”

                                                18   Id. (citation omitted) (alterations in original). “This ‘protective sweep’ is not a license to search

                                                19   every nook and cranny of a house, but is subject to two significant limitations: it ‘extend[s] only

                                                20   to a cursory inspection of those spaces where a person may be found’ and lasts ‘no longer than

                                                21   it takes to complete the arrest and depart the premises.’” United States v. Lemus (9th Cir. 2009)

                                                22   582 F.3d 958, 962 (quoting MaryLand, supra, 494 U.S. at 335–36); Also see United States v.

                                                23   Franco 2018 WL 36887561.

                                                24          According to the testimony of Rodriquez, Officers were looking for Edgar Perez whose

                                                25   car was parked outside. (TT 187:9-188:9; 262:4-10.) According to Plaintiffs, the officers

                                                26   entered the rooms and looked “very quick”.

                                                27                  Elva Barajas Testimony:
                                                                    Q. Can you describe how long it took for them to search those
                                                28
                                                                                                       11
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION        Case No. 3:14-cv-05157 MEJ
                                                      Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 12 of 16



                                                                    areas that you saw?
                                                 1                  A. I have no way of knowing the time, and I don't want to say
                                                 2                  something that's not so.
                                                                    Q. Would you describe it as real fast?
                                                 3                  A. When a person is afraid, the person doesn't know how to
                                                                    calculate times.
                                                 4                  Q. Okay. Let me read from your deposition, beginning at page
                                                                    70.
                                                 5                  THE COURT: Starting where?
                                                 6                  MR. LEWIS: Page 70, line 13.
                                                                    THE COURT: Uh-huh.
                                                 7
                                                                    MR. LEWIS: Through 71, line 10.
                                                 8                  THE COURT: Okay. Go ahead.
                                                                    MR. LEWIS: (Reading)
                                                 9                  "Q. Okay. Did you notice that the officers went into
                                                                    your bedroom?
                                                10
                                                                    "A. Yes, because I was seated here, and I saw that they
                                                11                  went into each room, and they also went into the bathroom
                                                                    (indicating).
                                                12                  "Q. Do you know who went into your bedroom?
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13                  "A. No, I don't know.
                                                                    "Q. Can you describe the person that went into your
                                                14                  bedroom?
                                                                    "A. You know, I couldn't. I wouldn't be able to tell
                                                15
                                                                    you. It must have been -- I don't know.
                                                16                  "Q. Do you know how much time they spent in your bedroom?
                                                                    "A. It was real fast. They went in fast and then they
                                                17                  went in fast and then they went in fast (indicating), and
                                                                    then they came out real fast.
                                                18                  "Q. So in terms of seconds, it sounds like they went in
                                                19                  and came out in maybe a second.
                                                                    "A. Yes. I never even saw if they even looked in any
                                                20                  closets. They went in, they went in, and it was really
                                                                    fast what they did.
                                                21                  "Q. And then they left; correct?
                                                22                  "A. Yes."
                                                                    (TT 509:4-510:15.)
                                                23
                                                     In other words, Elva Barajas testified that the Officers were conducting a Buie search.
                                                24
                                                            Finally, and similar to the preceding requests, it is unclear exactly what the Court is
                                                25
                                                     called upon to do. Ban all searches? Indeed, the hypothetical questions presented during the trial
                                                26
                                                     do not aid the Court (or anyone) in determining whether the Court should enjoin this practice.
                                                27
                                                     (4) Detaining all occupants
                                                28
                                                                                                      12
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION      Case No. 3:14-cv-05157 MEJ
                                                      Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 13 of 16




                                                 1          The fourth request for injunctive relief is equally broad and vague as the previous three

                                                 2   requests. Plaintiffs are presenting the facts in such a way that detentions should not be allowed

                                                 3   of individuals in similar situations.

                                                 4          As the Court recalls, Defendants knocked on the door, engaged the Plaintiffs and finally

                                                 5   Plaintiffs allowed the officers to enter. (TT 108:14-20; 123:3-5; 127:2-8; 191:18-22.) As the

                                                 6   officers entered, Plaintiffs simply moved aside. (TT 127:2-8.) These are the facts of the case.

                                                 7   No one told them to stay, nor move.

                                                 8          Questions at trial were hypothetical. (See Plaintiffs’ Brief p.6:14.) For example, Counsel

                                                 9   asks, “would it have been a problem…” or “So you would have instructed…”

                                                10          An injunction, however, cannot be based on speculation of conduct. It can only be based

                                                11   on conduct, not conjecture.

                                                12          In addition, this request is not supported by any law because, in accordance with the law,
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   detention of the occupants is automatic during a probation search. In Sanchez v. Canales (9th

                                                14   Cir. 2009) 574 F.3d 1169, 1174, the City of Los Angeles was plagued with a number of armed

                                                15   robberies in the Wilshire District. Sanchez v. Canales (9th Cir. 2009) 574 F.3d 1169, 1174

                                                16   [overruled on other grounds]. In response, the department began conducting suspicionless

                                                17   probation compliance checks on probationers with prior arrests for robbery living in the Wilshire

                                                18   area. Oscar Sanchez was one such probationer. The police went to his home after confirming his

                                                19   probation conditions for a suspicionless probation search. It was made more suspicionless by

                                                20   the fact that, unbeknownst to the Department, Oscar was in state prison during the robberies.

                                                21          Officers went to the Sanchez home at 6:00 am. After knocking and announcing, a

                                                22   member of the Sanchez family opened the door, saw the police and closed it. After a brief

                                                23   demand to open the door or the police would break it down, Sanchez family members opened

                                                24   the door. Police detained the family outside of the home for up to forty-five minutes. The Ninth

                                                25   Circuit discussed the principles behind a detention during a search as (1) preventing flight if

                                                26   incriminating evidence is found, (2) minimizing risk to officers and (3) facilitating the orderly

                                                27   completion of the search. Those principles are equally applicable to probation searches: “it is

                                                28
                                                                                                      13
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION      Case No. 3:14-cv-05157 MEJ
                                                      Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 14 of 16




                                                 1   constitutionally reasonable to require [the occupant of a home] to remain while officers of the

                                                 2   law execute a valid [probation compliance] search.” Michigan v. Summers (1981) 452 U.S. 692,

                                                 3   705.

                                                 4           The Sanchez Court, based on the facts and law above stated, “we hold, pursuant to

                                                 5   Muehler v. Mena, (2005), 544 U.S. 93, that officers may constitutionally detain the occupants

                                                 6   of a home during a parole or probation compliance search. Accordingly—assuming without

                                                 7   deciding, as we must, that the officers had probable cause to believe Oscar was at home and the

                                                 8   Plaintiffs were detained during the search—we conclude that any such detention was not a

                                                 9   violation of the Plaintiffs' clearly established constitutional rights.” Sanchez, supra, 574 F.3d at

                                                10   1173.

                                                11           In the instant case, the trial evidence shows that Edgar claimed he lived at the home

                                                12   (Plaintiffs’ Trial Exhibit No. 11), his parents agreed he lived at the home (TT 368:8-11; 443:20-
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   23) and Officers saw his parked car near the home. (TT 187:9-188:9; 262:4-10.) Thus, there

                                                14   was probable cause he was at the home.

                                                15   (5) Performing probation searches when no one is home

                                                16           Request Number 5 is amazing in its brevity suggesting that the unsupported request is

                                                17   simply thrown to the Court for raw consumption. It appears to suggest that Rohnert Park Public

                                                18   Safety Officers must knock on a door, and, when no one answers, simply walk away.

                                                19           The vague nature of such request suggests the Court simply ignore it.

                                                20   (6) Ordering a policy

                                                21           Plaintiffs’ final numbered request seeks injunctive relief from the Court ostensibly

                                                22   asking the Court to order the City to develop a policy on probation searches. Presumably, this

                                                23   means a specific policy as to probation because a search policy already exists. (Defendants’

                                                24   Proposed Trial Exhibit No. 6.)

                                                25           The problem in responding to Plaintiffs request is, again, that it is overly broad and

                                                26   vague. Plaintiffs complain that “no one is in charge of supervising or coordinating probation

                                                27   searches”; “they have not been provided training on how to do so” (presumably probation

                                                28
                                                                                                      14
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION        Case No. 3:14-cv-05157 MEJ
                                                      Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 15 of 16




                                                 1   searches); officers do not “consider the litany of factors that officers should consider” in

                                                 2   determining whether “a forcible probation search” is reasonable (it is unclear what a “forcible

                                                 3   probation” search is). (Plaintiffs’ Brief p.7:11.)

                                                 4           Overbroad allegations about “making up rules as they go along” are unsupported by the

                                                 5   record including issues of rushing “through a side door.” According to Chief Brian Masterson,

                                                 6   probation searches are ubiquitous, like auto searches. They happen daily in myriad factual

                                                 7   circumstances. (TT 521:25-522:7.) It is not the type of police activity, due to these factors, that

                                                 8   lends itself to a ready policy.

                                                 9           Instead, further, according to Masterson and Justice, training for probation searches

                                                10   begins in the police academy proceeds through the field training program and is reinforced in

                                                11   annual training. (TT 521:2-8; 521:17-522:18; 524:2-18; 537:2-12; 542:1-5.) The “custom” of

                                                12   these searches is based on California law. The actual search tactic is a product of training for not
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   only probation searches but also arrest warrant searches and search warrants. Since Plaintiffs

                                                14   offer no guidance on what the probation policy should implement, the Court should refrain from

                                                15   such an order.

                                                16   (7) Ordering training (though not numbered)

                                                17           Plaintiffs’ wrap up request is that the Court order some type of “modest training” to

                                                18   “prevent future constitutional violations”. However, Plaintiffs have not presented the Court with

                                                19   supportive testimony on present continuing injury or the likelihood of future injury.

                                                20           Plaintiffs’ cited case is instructive. In Melendres v. Arpaio (9th Cir. 2015) 784 F. 3d

                                                21   1254, the Court discussed the concepts of broad reaching “saturation patrols” which used race

                                                22   as the primary factor in detention decisions. The Court also found evidence that race was a

                                                23   primary factor in “across the board” law enforcement decisions. Id.at1260.

                                                24           There is no such evidentiary showing in this case. Other than the vague hypothetical

                                                25   questions proffered at trial, Plaintiffs have not provided any evidence of ongoing probationer

                                                26   search violations that would be amenable to training.

                                                27           Finally, this Court must balance the interests of the respective parties. To simply ask the

                                                28
                                                                                                          15
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION        Case No. 3:14-cv-05157 MEJ
                                                      Case 3:14-cv-05157-SK Document 272 Filed 11/29/18 Page 16 of 16




                                                 1   Court for some type of training to cure some vague and unsupported concern based on the record

                                                 2   before the Court fails to acknowledge the interests of the City of Rohnert Park. First, training is

                                                 3   not simply showing a video tape and calling it good. The entire City force must be paid for its

                                                 4   attendance. Vacancies created by attendance must be back filled usually with overtime. The cost

                                                 5   of training is enormous.

                                                 6           Second, “training” must be associated with the training already provided through the

                                                 7   academy, through field training and annual training with not only this agency, but the thirteen

                                                 8   other agencies with whom Rohnert Park associates during probation searches.

                                                 9           Based on the single event presented to the Court, training is not necessary.

                                                10                                          V.      CONCLUSION

                                                11           Defendants ask the Court to weigh its injunctive powers strictly. Small municipalities in

                                                12   California do not walk away from judgments without learning from them. There is no need to
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   grant extraordinary relief in this case.

                                                14
                                                                                                         PERRY, JOHNSON, ANDERSON,
                                                15                                                       MILLER & MOSKOWITZ, LLP
                                                16
                                                      Dated: November 29, 2018                    By:             /s/
                                                17                                                       DAVID F. BEACH
                                                                                                         SCOTT A. LEWIS
                                                18                                                       Attorneys for Defendants
                                                19                                                       CITY OF ROHNERT PARK, JACY
                                                                                                         TATUM, DAVID RODRIGUEZ,
                                                20                                                       MATTHEW SNODGRASS

                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28
                                                                                                        16
                                                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR INJUNCTION       Case No. 3:14-cv-05157 MEJ
